Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 12/02/2021 for application number 17/033,405. 

Response to Amendments
3.	The Amendment filed 12/02/2021 has been entered. Claims 1, 12, and 13 have been amended. Claims 1-13 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that Small does not disclose the claim limitation of “publish the captured recording for a collaborative space” at least because Small discloses only capturing user response to advertisement for remote computer analysis.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Chen, is applied.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 3, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ertmann et al. (U.S. Patent Application Pub. No. US 20170353414 A1) in view of Chen et al. (U.S. Patent Application Pub. No. US 20160364368 A1).

Claim 1: Ertmann teaches a method, comprising: 
at an electronic device (i.e. fig. 2A, mobile device; para. [0050]) in communication with a display generation component (i.e. the output devices 518 may include a speaker, a display device such as a monitor or touch screen, and other devices for presenting an interface to the messaging system 500; para. [0083]) and one or more input devices (i.e. the client 510 may include one or more input devices 512 and one or more output devices 518; para. [0083]): 
displaying, via the display generation component, a messaging user interface including a first plurality of representations of a first plurality of messages in a messaging conversation (i.e. Figs. 2A, 2B, an interface 202 displayed on a client mobile device. In this example, a group conversation is occurring between Jane Doe, Jack Doe, and Alex Smith. Jane Doe, as viewed from the client device of Jack Doe; para. [0050]), wherein the first plurality of representations include a first representation of a first message (i.e. fig. 2A, Jane Doe transmitted a first message 204 asking “what time are we going to the movie tonight”; para. [0050]), a first set of one or more representations of one or more second messages that are replies to the first message (i.e. fig. 2A, Jack Doe followed up with a second message 206 stating “doesn't matter to me, what do you think Alex?”, Alex responds “it starts at 7:00”; para. [0050]), and a second set of one or more representations of one or more third messages that are not replies to the first message (i.e. fig. 2A, the third message 208 introduces a new chain of thought; para. [0051]), wherein the one or more third messages (i.e. fig. 2A, Alex responds with a third message 208 stating “I just heard that I'm giving a presentation to the U.N. on July 3!” After Jack asks whether he and Jane can come to see the presentation; para. [0050]) are temporally located between the first message (i.e. fig. 2A, first message 204; para. [0050]) and the one or more second messages (i.e. fig. 2A, message 210; para. [0050]); 
(i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display). Once the thread is selected, the messaging system maintains the selected thread “in focus” so that future interactions, such as sending new messages, are associated with the selected thread; para. [0065]); and 
in response to receiving the input corresponding to the request to view the replies to the first message (i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display; para. [0065]): 
displaying, via the display generation component, a replies user interface that includes a second plurality of representations of a second plurality of messages, wherein the second plurality of messages is a subset of the first plurality of messages (i.e. In FIG. 3B threads other than the selected thread are made partially transparent, in order to further distinguish the in-focus thread. Although FIG. 3B depicts only two threads (one in-focus and one out-of-focus), it is understood that, if additional out-of-focused threads were present, they would also be made partially transparent; para. [0067]), wherein the replies user interface: 
includes a second representation of the first message and a second set of one or more representations of the one or more second messages that are replies to the first message (i.e. In FIG. 3B threads other than the selected thread are made partially transparent, in order to further distinguish the in-focus thread. Although FIG. 3B depicts only two threads (one in-focus and one out-of-focus), it is understood that, if additional out-of-focused threads were present, they would also be made partially transparent; para. [0064, 0067]),
does not include representations of the one or more third messages that are not replies to the first message(i.e. In FIG. 3B, the selected thread (in-focus) which is not partially transparent; para. [0067]; It is noted that out-of-focus thread is not part of the in-focus thread and this thread is not replies to the in-focus thread), and
(i.e. FIG. 3C, the user enters a new message in a text input location 308 on the interface (although one of ordinary skill will recognize that alternative means of message entry, include speech recognition and gesture control, may also be used). The new message becomes associated with the currently in-focus thread, as shown in FIG. 3D. Thus, when the new message 310 is created, it is visually distinguished in the same manner as the other messages in the associated thread; para. [0069]).
Ertmann does not explicitly teach is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message but is not configured to receive an input to reply to the one or more third messages that are not replies to the first message.
However, Chen teaches is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message but is not configured to receive an input to reply to the one or more third messages that are not replies to the first message (i.e. FIG. 4. Within the main chat room 400 a user may decide he or she wants to comment on a particular message 414 or topic group (e.g., the S2 bracket). Accordingly, and in some embodiments, the user may select with a pointer on message 414 to respond to message 414 (or the S2 topic group). In other embodiments, the user may select with the pointer on message 404 instead of 414 to continue discussion of a particular topic. In the illustrative example of FIG. 4, when the user selects the message 414, a menu 406 may display options that specify whether the user desires to respond to the message 414 (or the S2 topic group) in the main chat room or in a sub-chat room. The user may select the option to reply in a sub-chat room. The user's computing device GUI program may consequently generate the sub-chat room 402 and display the reply message within the sub-chat room 402; para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ertmann to include the feature of Chen. One 

Claim 3: Ertmann and Chen teach the method of claim 1. Ertmann further teaches wherein the input corresponding to the request to view the replies to the first message includes selection of a selectable option displayed in association with the first representation of the first message in the messaging user interface (i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display; para. [0065]).

Claim 8: Ertmann and Chen teach the method of claim 1. Ertmann further teaches wherein the replies user interface includes a selectable option that is selectable to initiate a process to reply to the first message in the messaging conversation (i.e. FIG. 3C, the user enters a new message in a text input location 308 on the interface (although one of ordinary skill will recognize that alternative means of message entry, include speech recognition and gesture control, may also be used). The new message becomes associated with the currently in-focus thread, as shown in FIG. 3D. Thus, when the new message 310 is created, it is visually distinguished in the same manner as the other messages in the associated thread; para. [0069]).

Claim 9: Ertmann and Chen teach the method of claim 1. Ertmann further teaches while displaying the replies user interface, receiving an indication that a first respective message has been added to the messaging conversation as a reply to the first message; and in response to receiving the indication that the first respective message has been added to the messaging conversation as the reply to the first message, updating the replies user interface to include a first respective representation of the first respective message (i.e. FIG. 3C, the user enters a new message in a text input location 308 on the interface (although one of ordinary skill will recognize that alternative means of message entry, include speech recognition and gesture control, may also be used). The new message becomes associated with the currently in-focus thread, as shown in FIG. 3D. Thus, when the new message 310 is created, it is visually distinguished in the same manner as the other messages in the associated thread; para. [0069]).

Claim 10: Ertmann and Chen teach the method of claim 1. Ertmann further teaches the replies user interface is displayed in response to the input corresponding to the request to view the replies to the first message satisfying one or more first criteria or one or more second criteria, the one or more first criteria are satisfied when the input includes selection of a selectable option displayed in association with the first representation of the first message in the messaging user interface, and the one or more second criteria are satisfied when the input includes selection of a respective representation of the first set of one or more representations (i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display; para. [0065]).

Claim 12: Ertmann teaches an electronic device, comprising: 
one or more processors (i.e. one or more processors; para. [0116]);
memory (i.e. The client 510 may include a memory 519; para. [0084]); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (i.e.  Embodiments may also be at least partly implemented as instructions contained in or on a non-transitory computer-readable medium, which may be read and executed by one or more processors to enable performance of the operations described herein; para. [0165]):
displaying, via the display generation component, a messaging user interface including a first plurality of representations of a first plurality of messages in a messaging conversation (i.e. Figs. 2A, 2B, an interface 202 displayed on a client mobile device. In this example, a group conversation is occurring between Jane Doe, Jack Doe, and Alex Smith. Jane Doe, as viewed from the client device of Jack Doe; para. [0050]), wherein the first plurality of representations include a first representation of a first message (i.e. fig. 2A, Jane Doe transmitted a first message 204 asking “what time are we going to the movie tonight”; para. [0050]), a first set of one or more representations of one or more second messages that are replies to the first message (i.e. fig. 2A, Jack Doe followed up with a second message 206 stating “doesn't matter to me, what do you think Alex?”, Alex responds “it starts at 7:00”; para. [0050]), and a second set of one or more representations of one or more third messages that are not replies to the first message (i.e. fig. 2A, the third message 208 introduces a new chain of thought; para. [0051]), wherein the one or more third messages (i.e. fig. 2A, Alex responds with a third message 208 stating “I just heard that I'm giving a presentation to the U.N. on July 3!” After Jack asks whether he and Jane can come to see the presentation; para. [0050]) are temporally located between the first message (i.e. fig. 2A, first message 204; para. [0050]) and the one or more second messages (i.e. fig. 2A, message 210; para. [0050]); 
while displaying the messaging user interface, receiving, via one or more input devices, an input corresponding to a request to view replies to the first message (i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display). Once the thread is selected, the messaging system maintains the selected thread “in focus” so that future interactions, such as sending new messages, are associated with the selected thread; para. [0065]); and 
in response to receiving the input corresponding to the request to view the replies to the first message (i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display; para. [0065]): 
displaying, via the display generation component, a replies user interface that includes a second plurality of representations of a second plurality of messages, wherein the second plurality of messages is a subset of the first plurality of messages (i.e. In FIG. 3B threads other than the selected thread are made partially transparent, in order to further distinguish the in-focus thread. Although FIG. 3B depicts only two threads (one in-focus and one out-of-focus), it is understood that, if additional out-of-focused threads were present, they would also be made partially transparent; para. [0067]), wherein the replies user interface: 
includes a second representation of the first message and a second set of one or more representations of the one or more second messages that are replies to the first message (i.e. In FIG. 3B threads other than the selected thread are made partially transparent, in order to further distinguish the in-focus thread. Although FIG. 3B depicts only two threads (one in-focus and one out-of-focus), it is understood that, if additional out-of-focused threads were present, they would also be made partially transparent; para. [0064, 0067]), 
does not include representations of the one or more third messages that are not replies to the first message(i.e. In FIG. 3B, the selected thread (in-focus) which is not partially transparent; para. [0067]; It is noted that out-of-focus thread is not part of the in-focus thread and this thread is not replies to the in-focus thread), and
is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message (i.e. FIG. 3C, the user enters a new message in a text input location 308 on the interface (although one of ordinary skill will recognize that alternative means of message entry, include speech recognition and gesture control, may also be used). The new message becomes associated with the currently in-focus thread, as shown in FIG. 3D. Thus, when the new message 310 is created, it is visually distinguished in the same manner as the other messages in the associated thread; para. [0069]).
Ertmann does not explicitly teach is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message but is not configured to receive an input to reply to the one or more third messages that are not replies to the first message.
However, Chen teaches is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message but is not configured to receive an input to reply to the one or more third messages that are not replies to the first message (i.e. FIG. 4. Within the main chat room 400 a user may decide he or she wants to comment on a particular message 414 or topic group (e.g., the S2 bracket). Accordingly, and in some embodiments, the user may select with a pointer on message 414 to respond to message 414 (or the S2 topic group). In other embodiments, the user may select with the pointer on message 404 instead of 414 to continue discussion of a particular topic. In the illustrative example of FIG. 4, when the user selects the message 414, a menu 406 may display options that specify whether the user desires to respond to the message 414 (or the S2 topic group) in the main chat room or in a sub-chat room. The user may select the option to reply in a sub-chat room. The user's computing device GUI program may consequently generate the sub-chat room 402 and display the reply message within the sub-chat room 402; para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ertmann to include the feature of Chen. One would have been motivated to make this modification because it allows users to organizing a chat room for effective user interface.

Claim 13: Ertmann teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions (i.e.  Embodiments may also be at least partly implemented as instructions contained in or on a non-transitory computer-readable medium, which may be read and executed by one or more processors to enable performance of the operations described herein; para. [0165]), which when executed by one or more processors (i.e. one or more processors; para. [0116]) of an electronic device (i.e. fig. 2A, mobile device; para. [0050]), cause the electronic device to perform a method comprising (i.e. the memory 519 may store a messaging client 520 and/or a social networking client that allows a user to interact with a social networking service; para. [0084]):
displaying, via the display generation component, a messaging user interface including a first plurality of representations of a first plurality of messages in a messaging conversation (i.e. Figs. 2A, 2B, an interface 202 displayed on a client mobile device. In this example, a group conversation is occurring between Jane Doe, Jack Doe, and Alex Smith. Jane Doe, as viewed from the client device of Jack Doe; para. [0050]), wherein the first plurality of representations include a first representation of a first message (i.e. fig. 2A, Jane Doe transmitted a first message 204 asking “what time are we going to the movie tonight”; para. [0050]), a first set of one or more representations of one or more second messages that are replies to the first message (i.e. fig. 2A, Jack Doe followed up with a second message 206 stating “doesn't matter to me, what do you think Alex?”, Alex responds “it starts at 7:00”; para. [0050]), and a second set of one or more representations of one or more third messages that are not replies to the first message (i.e. fig. 2A, the third message 208 introduces a new chain of thought; para. [0051]), wherein the one or more third messages (i.e. fig. 2A, Alex responds with a third message 208 stating “I just heard that I'm giving a presentation to the U.N. on July 3!” After Jack asks whether he and Jane can come to see the presentation; para. [0050]) are temporally located between the first message (i.e. fig. 2A, first message 204; para. [0050]) and the one or more second messages (i.e. fig. 2A, message 210; para. [0050]); 
while displaying the messaging user interface, receiving, via one or more input devices, an input corresponding to a request to view replies to the first message (i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display). Once the thread is selected, the messaging system maintains the selected thread “in focus” so that future interactions, such as sending new messages, are associated with the selected thread; para. [0065]); and 
in response to receiving the input corresponding to the request to view the replies to the first message (i.e. FIG. 3A depicts a user selecting the first thread by interacting with the parent message 304 of the thread (in this case, the user selects the parent message 304 with a finger tap on a touch-sensitive display; para. [0065]): 
displaying, via the display generation component, a replies user interface that includes a second plurality of representations of a second plurality of messages, wherein the second plurality of messages is a subset of the first plurality of messages (i.e. In FIG. 3B threads other than the selected thread are made partially transparent, in order to further distinguish the in-focus thread. Although FIG. 3B depicts only two threads (one in-focus and one out-of-focus), it is understood that, if additional out-of-focused threads were present, they would also be made partially transparent; para. [0067]), wherein the replies user interface: 
includes a second representation of the first message and a second set of one or more representations of the one or more second messages that are replies to the first message (i.e. In FIG. 3B threads other than the selected thread are made partially transparent, in order to further distinguish the in-focus thread. Although FIG. 3B depicts only two threads (one in-focus and one out-of-focus), it is understood that, if additional out-of-focused threads were present, they would also be made partially transparent; para. [0064, 0067]), 
does not include representations of the one or more third messages that are not replies to the first message(i.e. In FIG. 3B, the selected thread (in-focus) which is not partially transparent; para. [0067]; It is noted that out-of-focus thread is not part of the in-focus thread and this thread is not replies to the in-focus thread), and
is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message (i.e. FIG. 3C, the user enters a new message in a text input location 308 on the interface (although one of ordinary skill will recognize that alternative means of message entry, include speech recognition and gesture control, may also be used). The new message becomes associated with the currently in-focus thread, as shown in FIG. 3D. Thus, when the new message 310 is created, it is visually distinguished in the same manner as the other messages in the associated thread; para. [0069]).
Ertmann does not explicitly teach is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message but is not configured to receive an input to reply to the one or more third messages that are not replies to the first message.
However, Chen teaches is a different user interface from the messaging user interface and is configured to receive an input to reply to the first message or the one or more second messages that are replies to the first message but is not configured to receive an input to reply to the one or more third (i.e. FIG. 4. Within the main chat room 400 a user may decide he or she wants to comment on a particular message 414 or topic group (e.g., the S2 bracket). Accordingly, and in some embodiments, the user may select with a pointer on message 414 to respond to message 414 (or the S2 topic group). In other embodiments, the user may select with the pointer on message 404 instead of 414 to continue discussion of a particular topic. In the illustrative example of FIG. 4, when the user selects the message 414, a menu 406 may display options that specify whether the user desires to respond to the message 414 (or the S2 topic group) in the main chat room or in a sub-chat room. The user may select the option to reply in a sub-chat room. The user's computing device GUI program may consequently generate the sub-chat room 402 and display the reply message within the sub-chat room 402; para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ertmann to include the feature of Chen. One would have been motivated to make this modification because it allows users to organizing a chat room for effective user interface.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ertmann et al. (U.S. Patent Application Pub. No. US 20170353414 A1) in view of Chen et al. (U.S. Patent Application Pub. No. US 20160364368 A1) in view of Watanable et al. (U.S. Patent Application Pub. No. US 20200026783 A1).

Claim 4: Ertmann and Chen teach the method of claim 3. Ertmann does not explicitly teach wherein the selectable option includes a visual indication of a number of replies to the first message in the messaging conversation.
	However, Watanable teaches wherein the selectable option includes a visual indication of a number of replies to the first message in the messaging conversation (i.e. fig. 5, the thread summary indicators 537A and 537B include the number of thread communication messages received in the thread (e.g., “2 Replies” or “1 Reply”) (i.e., the thread count); para. [0204, 0211]).
 to include the feature of Watanable. One would have been motivated to make this modification because the user can quickly visualize the number of replies within a thread.

9.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ertmann et al. (U.S. Patent Application Pub. No. US 20170353414 A1) in view of Chen et al. (U.S. Patent Application Pub. No. US 20160364368 A1) in view of Chaudhri et al. (U.S. Patent Application Pub. No. US 20170336926 A1).

Claim 5: Ertmann and Chen teach the method of claim 3. Ertmann further teaches displaying the replies user interface includes displaying the replies user interface on the messaging user interface, before receiving the input corresponding to the request to view the replies to the first message, the messaging user interface is displayed with a visual characteristic having a first value (i.e. FIG. 3A depicts an example of a mobile device interface 302 as viewed on the user Alex Smith's mobile device. The interface 302 depicts a conversation between Alex and the users Jack and Jane. In this case, the conversation includes two threads, which are visually distinguished from each other by coloring the thread messages differently; para. [0064]), and while displaying the replies user interface on the messaging user interface, the messaging user interface is displayed with the visual characteristic having a second value, different from the first value (i.e. In FIG. 3B threads other than the selected thread are made partially transparent, in order to further distinguish the in-focus thread. Although FIG. 3B depicts only two threads (one in-focus and one out-of-focus), it is understood that, if additional out-of-focused threads were present, they would also be made partially transparent; para. [0067]).
Ertmann does not explicitly teach displaying the user interface overlaid on the messaging user interface.
However, Chaudhri teaches displaying the replies user interface includes displaying the replies user interface overlaid on the messaging user interface, before receiving the input corresponding to the (i.e. the user make a third input by a third contact 5022, as shown in FIG. 5C. Upon detecting the third input by the third contact, the electronic device displays an acknowledgement editing interface 5024, as shown in FIG. 5D. Optionally, the acknowledgement editing interface is displayed on top of and/or in place of the conversation transcript; para. [0375]), and while displaying the replies user interface overlaid on the messaging user interface, the messaging user interface is displayed with the visual characteristic having a second value (i.e. the electronic device displays an acknowledgement editing interface 5024, as shown in FIG. 5D; para. [0375]), different from the first value (i.e. to edit the selected acknowledgement option, the user make a third input by a third contact 5022, as shown in FIG. 5C; para. [0375]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ertmann and Chen to include the feature of Chaudhri. One would have been motivated to make this modification because the user can quickly locate content in a message transcript by changing the visual impact of graphics that are displayed.

Claim 7: Ertmann, Chen, and Chaudhri teach the method of claim 5. Ertmann further teaches while displaying the replies user interface overlaid on the messaging user interface, receiving an indication that a first respective message has been added to the messaging conversation (i.e. FIG. 3C, the user enters a new message in a text input location 308 on the interface; para. [0069]); and in response to receiving the indication that the first respective message has been added to the messaging conversation, updating the messaging user interface to include a first respective representation of the first respective message while maintaining display of the replies user interface on the messaging user interface (i.e. The new message becomes associated with the currently in-focus thread, as shown in FIG. 3D. Thus, when the new message 310 is created, it is visually distinguished in the same manner as the other messages in the associated thread; para. [0069]).
Ertmann does not explicitly teach display of the user interface overlaid on the messaging user interface.
(i.e. the user make a third input by a third contact 5022, as shown in FIG. 5C. Upon detecting the third input by the third contact, the electronic device displays an acknowledgement editing interface 5024, as shown in FIG. 5D. Optionally, the acknowledgement editing interface is displayed on top of and/or in place of the conversation transcript; para. [0375]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ertmann and Chen to include the feature of Chaudhri. One would have been motivated to make this modification because the user can quickly locate content in a message transcript by changing the visual impact of graphics that are displayed.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ertmann et al. (U.S. Patent Application Pub. No. US 20170353414 A1) in view of Chen et al. (U.S. Patent Application Pub. No. US 20160364368 A1) in view of Lee et al. (U.S. Patent Application Pub. No. US 20170054664 A1).

Claim 6: Ertmann and Chen teach the method of claim 1. Ertmann does not explicitly teach wherein: in the messaging user interface, the first set of one or more representations are displayed in association with one or more visual indications that the one or more second messages are replies to the first message, and in the replies user interface, the second set of one or more representations are not displayed in association with the one or more visual indications that the one or more second messages are replies to the first message.
However, Lee teaches wherein: in the messaging user interface, the first set of one or more representations are displayed in association with one or more visual indications that the one or more second messages are replies to the first message (i.e. FIG. 10, the group message 1002 in the message box; para. [0104]), and in the replies user interface, the second set of one or more representations are not displayed in association with the one or more visual indications that the one or more second messages are replies to the first message (i.e. FIG. 10, in response to selecting a group message 1002 from a text list, a user may connect to a group chatroom 1000 as a detail text screen. Here, the group message 1002 and messages 1003 transmitted and received between the user and recipients of the group message 1002 may be displayed on the group chatroom 1000; para. [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ertmann and Chen to include the feature of Lee. One would have been motivated to make this modification because it provides an efficient way for managing a group message to be transmitted to a plurality of recipients.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ertmann et al. (U.S. Patent Application Pub. No. US 20170353414 A1) in view of Chen et al. (U.S. Patent Application Pub. No. US 20160364368 A1) in view of Smith et al. (U.S. Patent Application Pub. No. US 20140245178 A1).

Claim 11: Ertmann and Chen teaches the method of claim 1. Ertmann does not explicitly teach the first set of one or more representations includes a respective representation of a first respective message, in accordance with a determination that the first respective message is a direct reply to the first message, the respective representation is displayed in association with a visual indication indicating that the first respective message is a reply to the first message, and in accordance with a determination that the first respective message is a reply to a second respective message that is a reply to the first message, and is not a direct reply to the first message, the respective representation is displayed in association with the visual indication indicating that the first respective message is a reply to the first message.
However, Smith teaches the first set of one or more representations includes a respective representation of a first respective message (i.e. FIG. 7, a further message inbox view 700 a is shown, in which messages M1 and their parent-child relationships are illustrated visually in a graphical representation 725 in the preview region 720 a; para. [0068]), in accordance with a determination that the first respective message is a direct reply to the first message, the respective representation is displayed in association with a visual indication indicating that the first respective message is a reply to (i.e. FIG. 7, a further message inbox view 700 a is shown, in which messages M2 and their parent-child relationships are illustrated visually in a graphical representation 725 in the preview region 720 a; para. [0068]), and in accordance with a determination that the first respective message is a reply to a second respective message that is a reply to the first message, and is not a direct reply to the first message, the respective representation is displayed in association with the visual indication indicating that the first respective message is a reply to the first message (i.e. FIG. 7, a further message inbox view 700 a is shown, in which messages M3 and their parent-child relationships are illustrated visually in a graphical representation 725 in the preview region 720 a; para. [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ertmann and Chen to include the feature of Smith. One would have been motivated to make this modification because it provides an intuitive way for the user to visualize the parent-child relationship between “adjacent” messages in the thread.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Karn et al. (Pub. No. US 20200285663 A1), automatically generating textual summaries of interleaved conversations in electronic communication systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173